Citation Nr: 1143939	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-11 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for narcolepsy.

2.  Entitlement to service connection for a sleep disorder, other than narcolepsy.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from May 1982 to March 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2010, the Veteran testified at a hearing (Travel Board hearing) before the undersigned Veterans Law Judge at the RO.  A copy of this transcript is associated with the record.

In a July 2010 decision, the Board denied service connection for allergies, to include sinusitis, and remanded the then remaining issue of service connection for a sleep disorder, to include narcolepsy, for further development.

As the decision herein grants service connection for narcolepsy, but the record indicates that the Veteran also has sleep apnea, the original issue has been separated out as stated on the title page.

The issue of service connection for a sleep disorder, other than narcolepsy, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Narcolepsy had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for narcolepsy have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

Regarding the Veteran's claim for service connection for narcolepsy, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with regard to this issue, such error was harmless and will not be further discussed.  

Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  Notwithstanding the peacetime provisions of 38 U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A. § 1111 shall be applicable in the case of any Veteran who served in the active service after December 31, 1946, such as the case here.  38 U.S.C.A. 
§ 1137. 

In short, VA's General Counsel has held that in order to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court of Appeals for the Federal Circuit has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The United States Court of Appeals for Veterans Claims (Court) has held on multiple occasions that lay statements by a veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  See also Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.).  However, in determining whether a condition preexisted service, lay evidence must still be considered.  That is, the veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered.  38 C.F.R. § 3.304(b).  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). 

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

In this case, the Veteran contends that he developed narcolepsy during service.  In the alternative, he contends that it was aggravated by service.

The Veteran's February 1982 enlistment examination report contains no mention of narcolepsy.  A December 1983 service treatment record reflects complaints of chronic drowsiness for over a year.  A January 1985 record reflects complaints of excessive sleepiness and a diagnosis of questionable, but doubtful, narcolepsy.  A February 1985 neurology consult reflects a history of daytime sleepiness for years that has become more prevalent recently, and a diagnosis of a sleep disorder by history, possibly partial narcolepsy.  A March 1985 narcolepsy study report reflects normal awake and sleep tracing.  A March 1985 discharge summary reflects a two-year history of uncontrollable sleep first noted in boot camp, a normal psychiatric examination with the opinion that there was no clinical evidence suggestive of narcolepsy, normal pulmonary function tests, normal sleep studies, and diagnoses of an uncontrollable urge to sleep and suspected narcolepsy, not ruled-out.  Another March 1985 record reflects a diagnosis of an uncontrollable urge to sleep and a recommendation of Ritalin.  April 1985 records reflect that Ritalin was started and stopped.  Lastly, the March 1987 separation examination report reflects no complaints or findings pertinent to narcolepsy.

Post-service, a September 2007 VA pulmonary consult note reflects a history of "sleepiness for as long as [the Veteran] can remember."  The Veteran recalled his days in high school when he would fall asleep in class.

The Veteran underwent a VA examination in August 2009.  The examiner stated that the narcolepsy predates service but acknowledged that the diagnosis of narcolepsy and a determination of its etiology are challenging.

During his Board hearing, the Veteran testified that, although he had experienced sleepiness prior to service, it increased in severity during service.  He also expressed his belief that he was misdiagnosed in service.

As the evidence of record suggested that the Veteran's narcolepsy existed prior to service, the Board requested an addendum from the August 2009 VA examiner as to whether there is clear and unmistakable evidence that the narcolepsy existed prior to service and was not aggravated by service.

In an August 2010 addendum, the above examiner stated that there is no clear and unmistakable evidence that the narcolepsy existed prior to service.  The examiner indicated that the service treatment records date the onset of the narcolepsy to sometime after entry into service.

In this case, the only evidence that suggests that the Veteran had narcolepsy that preexisted service is his own reports.  The preservice existence of narcolepsy was not noted at the time of the entrance examination.  There are no medical records that support the Veteran's lay statements that his narcolepsy preexisted service.  The only evidence supporting this is his own contentions, and these are not enough to meet the clear and unmistakable burden.  He was determined to be sound for entrance into active duty and narcolepsy was not noted at his entrance examination.  Further, a VA examiner stated that there is no clear and unmistakable evidence that the narcolepsy existed prior to service.  The Board notes that, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  Wagner, 370 F.3d at 1096.  As such, the Board finds that the presumption of soundness has not been rebutted, and the Veteran's claim will be considered as a claim for direct service connection. 

Given the evidence of record, the Board observes that the service treatment records date the onset of the narcolepsy to boot camp, and a VA examiner has dated the onset of the narcolepsy to sometime after entry into service.  Thus, despite the Veteran's report of experiencing sleepiness prior to service, the Board finds that his narcolepsy had its onset during service.  Accordingly, service connection for narcolepsy is warranted.  


ORDER

Service connection for narcolepsy is granted. 


REMAND

Regrettably, the Board finds that further action is required on the issue of service connection for a sleep disorder, other than narcolepsy, due to a procedural defect.

Although the record reflects that the Veteran's representative relocated, the record fails to show that the AMC used the new address or even attempted to determine the new address.  In this regard, a December 2010 notice letter to the representative was returned as undeliverable, and unable to be forwarded.  However, the AMC sent the October 2011 supplemental statement of the case (SSOC) to that same old address.  Thus, the AMC should send the representative a copy of the October 2011 SSOC to the current address of record.  In this regard, the VA's Office of General Counsel database of accredited veterans service organizations (as well as the representative's website) reflects that the current address for the Nevada Office of Veterans Services is as follows:

5460 Reno Corporate Dr. #131
Reno, NV 89511.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran's representative a copy of the October 2011 SSOC, using the current address of record.  The representative should given an opportunity to respond regarding the issue of entitlement to service connection for a sleep disorder, other than narcolepsy.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


